DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/074,868. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 26, 2022 has been entered.
 

Status of Claims
Claim(s) 16-17, 19-20, 23-28, 31-32 and 35-42 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on May 26, 2022 has been entered. Applicant’s Remarks filed on May 26, 2022 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 7-16 of Applicant’s Remarks, the prior art rejection(s) has/have been withdrawn. 
Applicant’s amendments have overcome the rejections of record (see Allowable Subject Matter section for specifics as to how the amended claims define over the prior art). 
Applicant’s arguments have been deemed persuasive. In particular, the examiner notes that the arguments on Page(s) 11-13 regarding the specific programming of the controller/processor to detect a target gas based on at least a first portion of the light from the first light source, the at least first portion of the light from the second light source and the at least second portion of the light from the second light source has been deemed persuasive as to the non-obviousness of the claims. 
The examiner attempted to contact the attorney of record, Carter Reeb, at the phone numbers provided in Applicant’s Remarks. The examiner called and left a voicemail requesting to speak with the attorney of record in relation to some proposed claim amendments that would put the application in condition for allowance. However, no response was received in a timely manner. As such, the examiner is sending out a Non Final with notes on the remaining issues for Applicant’s consideration (see below). 


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 19-20 and 23-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim(s) 19-20 and 23-25, the recitations of “the light source” and “the light” are unclear. These claims depends either directly or indirectly from independent Claim 16, which states ‘a first light source’ or ‘a second light source’. As such, it is unclear which light source is being referred to. As best understood, these claims should read ‘at least one of the first light source of the second light source’ as was done for Claim(s) 31-32. 


Allowable Subject Matter
Claim(s) 16-17 and 26-28, 31-32 and 35-42 is/are allowable over the prior art made of record.
Claim(s) 19-20 and 23-25 are potentially allowable over the prior art of record if corrected to overcome the remaining issues identified in this action. 
The closest prior art document is deemed to be Jin et al (US 2012/0202294, already of record). Jin teaches the analysis of a treated paper tape using a first detector to detect light emitted from a light source and a second detector to measure light that reflects from the paper tape. Jin does not teach also measuring transmitted light to analyze a treated paper tape to identify a target gas, nor does Jin teach using the same detector for detecting transmitted and reflected light. 
 In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The method of Claim 16, where the features that define over the art are the use of the same detector to detect a portion of the light that transmits from the paper tape, using the same detector to detect a portion of the light that is reflected off a surface of the paper tape, and detecting a target gas in a target gas stream by a controller/processor based on all of the following: the detected emitted light, detected reflected light and detected transmitted light. 
The device of Claim 26, where the feature that define over the art is the use a controller/processor programmed to detect a target gas based on all of the following: the detected emitted light, detected reflected light and detected transmitted light. 
The method of Claim 16, where the features that define over the art are the use of the same detector to detect a portion of the light that transmits from the paper tape, using the same detector to detect a portion of the light that is reflected off a surface of the paper tape, and detecting a target gas in a target gas stream by a controller/processor based on all of the following: the detected emitted light, detected reflected light and detected transmitted light. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798